
	
		II
		Calendar No. 552
		110th CONGRESS
		1st Session
		S. 595
		[Report No. 110–253]
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Lautenberg (for
			 himself, Mrs. Boxer,
			 Mr. Menendez, Mr. Sanders, and Mrs.
			 Clinton) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		
			December 19, 2007
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Emergency Planning and Community
		  Right-to-Know Act of 1986 to strike a provision relating to modifications in
		  reporting frequency.
	
	
		1.Short titleThis Act may be cited as the
			 Toxic Right-to-Know Protection
			 Act.
		2.Modifications in
			 reporting frequency
			(a)In
			 generalSection 313 of the
			 Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11023) is
			 amended—
				(1)by striking
			 subsection (i); and
				(2)by
			 redesignating subsections (j) through (l) as subsections (i) through (k),
			 respectively.
				(b)Conforming
			 amendmentsSections 322(h)(2) and 326(a)(1)(B)(iv) of the
			 Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
			 11042(h)(2), 11046(a)(1)(B)(iv)) are amended by striking 313(j)
			 each place it appears and inserting 313(i).
			3.Requirements
			 relating to toxics release inventoryNotwithstanding any other provision of
			 law—
			(1)the Administrator of the Environmental
			 Protection Agency (referred to in this section as the
			 Administrator) shall establish the eligibility threshold regarding
			 the use of a form A certification statement under the Toxics Release Inventory
			 Program established under the Emergency Planning and Community Right-to-Know
			 Act of 1986 (42 U.S.C. 11001 et seq.) at not greater than 500 pounds for
			 nonpersistent bioaccumulative and toxic chemicals; and
			(2)the use of a form
			 A certification statement described in paragraph (1), or any equivalent
			 successor to the statement, shall be prohibited with respect to any chemical
			 identified by the Administrator as a chemical of special concern under section
			 372.28 of title 40, Code of Federal Regulations (or a successor
			 regulation).
			
	
		December 19, 2007
		Reported without amendment
	
